Citation Nr: 0513844	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service with the New Philippine Scouts 
from April 1946 to March 1949.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Manila, Republic of the 
Philippines, Regional Office (RO).  That decision denied 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  The veteran died on June [redacted], 2002.  The primary cause of 
death was listed as cardiac failure, with diffuse, acute 
myocardial infarction listed as an antecedent cause of death.  
Hospital acquired pneumonia was noted to be a significant 
condition contributing to the veteran's death.

3.  During his lifetime, the veteran established service 
connection for residuals of amebic dysentery.

4.  The disability that caused the veteran's death was not 
reasonably shown to be present until many years after his 
separation from service.

5.  A disease or injury of inservice origins is not shown 
either to have caused or contributed to the veteran's demise.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the 
appellant informed her of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in January 2003, provided the 
appellant with a specific explanation of the type of evidence 
necessary to substantiate her claim, as well as an explanation 
of what evidence was to be provided by her and what evidence 
the VA would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC included a summary of the evidence that 
had been obtained and considered.  The SOC also included the 
requirements that must be met to establish service connection 
for the cause of the veteran's death.  The basic elements for 
establishing such have remained unchanged during the pendency 
of this appeal.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provided to the appellant in January 2003 before the April 
2003 RO decision that is the subject of this appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC, and its accompanying notice letter, the AOJ satisfied 
the fourth element of the notice requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  All 
available relevant evidence identified by the appellant was 
obtained and considered.  The claims file contains the 
veteran's service medical records and his available post 
service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.


II.  Factual Background

Service medical records reflect that the veteran was 
diagnosed with ameobiasis in July 1947.  An 
electrocardiogram, conducted in conjunction with treatment 
for his gastrointestinal complaints, was interpreted as 
showing sinus tachycardia.  The March 1949 separation 
examination report noted that the veteran's chest x-ray was 
within normal limits, as was his cardiovascular system.  
Service medical records do not reflect any other complaints, 
findings or treatment associated with heart disease.

A June 2002 private hospital report noted that the veteran 
was admitted with chest pain secondary to a diffuse, acute 
myocardial infarction.  He was hospitalized from June 22, 
2002 to June [redacted], 2002.  The pain was noted to have begun 
three hours prior to admission.  No other history of the 
illness, or any other illness was noted in the hospital 
report or other treatment notes associated with the June 2002 
hospitalization.

The veteran's death certificate listed his date of death as 
June [redacted], 2002.  The immediate cause of death was noted to be 
cardiac failure.  The antecedent cause of death was listed as 
diffuse, acute myocardial infarction.  Hospital acquired 
pneumonia was reported to be a significant condition 
contributing to the death.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for heart disease may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

To establish service connection for cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  Service connection will be determined by 
exercise of sound judgment, without recourse to speculation 
and after a careful analysis has been made of all the facts 
and circumstances surrounding the death of the veteran to 
include autopsy reports.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a claim of service connection for the cause of the veteran's 
death.  First, it must be noted that the only disability for 
which the veteran was service-connected during his life was 
residuals of amebic dysentery.

With regard to the listed cause of death, cardiac failure, 
the Board notes that the service medical records do not 
contain any references to treatment or complaints related to 
any heart disorder.  The first showing of findings related to 
cardiovascular disease is the June 2002 private hospital 
report documenting the veteran's admission to the hospital 
for chest pain secondary to a diffuse, acute myocardial 
infarction, many years after service.  No medical 
professional has attributed the veteran's post-service 
myocardial infarction to service.  Nor is there evidence that 
the veteran's cardiovascular disorder was manifest to a 
compensable degree within one year of service.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


